On Motion to Remand.
MONROE, J.
Certain taxpayers of the parish of Washington having brought suit against the police jury to nullify a special election levying a tax for the improvement of the public roads, and having appealed devolutively from an adverse judgment, the defendant police jury now presents a motion, supported by affidavit, alleging that plaintiffs have voluntarily and without protest paid the tax and acquiesced in the judgment appealed from, and suggesting that the case be remanded for inquiry as to the fact and that the appeal be dismissed.
So far as we are informed, no objection is made to the remanding of the case for the purpose stated.
It is therefore ordered that this case be remanded to the district court, with instructions to receive evidence upon the question of the acquiescence vel non of the plaintiffs in the judgment appealed from.
On Motion to Dismiss Appeal.
LAND, J.
-This case was remanded, with instructions to receive evidence upon the question of acquiescence vel non of the plaintiffs in the judgment appealed from.
Such evidence taken and before us in a supplemental transcript shows that all the plaintiffs who appeared as taxpayers on the assessment rolls of the parish of Washington for the year 1906 have paid without protest or compulsion the special road tax which formed the subject of this litigation.
The appeal herein is therefore dismissed, at the cost of the plaintiffs and appellants.